Citation Nr: 9925457	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-32 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to July 
1991.

In January 1999, the Board of Veterans' Appeals (Board) 
remanded the issue of entitlement to service connection for 
bilateral hearing loss to the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO) for consideration 
of additional evidence contained in the record and additional 
development of the record.  The record reflects that the 
requested development has been completed.  Thus, the case has 
now been returned to the Board for appellate consideration.



FINDING OF FACT

Competent medical evidence of a hearing loss "disability" 
has not been presented.



CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in June 

1987, audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10
15
20
LEFT
35
20
10
10
10

Audiometric testing dated in August 1987 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
05
10
10
LEFT
20
10
10
10
10

An audiometric evaluation dated on June 3, 1991 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
00
10
35
LEFT
10
05
10
10
25

An audiometric evaluation dated on June 5, 1991 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
05
30
LEFT
10
05
05
15
25

Upon separation examination dated on June 26, 1991, 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
00
15
40
LEFT
10
05
10
15
25

Upon VA general examination dated in March 1995, the veteran 
complained of throbbing in the right ear, which made his 
headaches worse.  The examiner noted slight erythema on both 
ear canals and tympanic membranes.  

Upon VA audiometric examination dated in March 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/r
15
10
15
30
LEFT
n/r
15
15
20
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
The examiner noted the veteran reported constant bilateral 
tinnitus since 1989, which was irritating and caused 
headaches.  The examiner also noted the veteran's hearing was 
within normal limits bilaterally under the current VA 
criteria.

The record reflects an uninterpreted graphical representation 
of private audiometric testing conducted in July 1996.  
Speech discrimination results of 96 percent in both ears were 
noted.  

A VA neurological examination dated in March 1998 reflects 
complaints of tinnitus and a notation that the veteran 
apparently had mild hearing loss. 

At his July 1998 hearing before a traveling member of the 
Board, the veteran testified that he had served as an 
infantryman from 1987 to 1991.  The veteran testified that he 
has difficulty hearing high-pitched noises, but he generally 
doesn't have a problem hearing normal conversation.  
(Transcript, pages 2-3).  The veteran reported difficulty 
hearing crickets and the phone ringing.  (Transcript, page 
3).  The veteran also testified that he had not received any 
treatment for his hearing loss. (Transcript, pages 3-4).  

Upon VA audio examination dated in February 1999, the 
examiner noted that the veteran complained of ringing in both 
ears, but upon direct questioning as to whether he had any 
hearing loss, the veteran stated that he had no hearing 
difficulty.  The examiner noted that during the interview and 
examination the veteran showed no signs of any hearing 
difficulty.  Examination of the ears showed the tympanic 
membrane as dull, possibly due to a recent upper respiratory 
infection.  The examiner noted no perforation was present.  
Tuning fork evaluation indicated normal Weber's and Rinne 
examinations.  Response to the tuning fork was noted as equal 
between the two ears.  The examiner noted that audiometric 
test results dated in March 1996 and July 1996 were of 
record.  An impression of normal hearing in both ears with a 
high frequency depression at 6000 and 8000 frequencies was 
noted.  The examiner further noted the veteran had no 
disability according to the VA and the American Medical 
Association.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1998).  

Service connection may be granted for sensorineural hearing 
loss if manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v.  Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a comprehensive review of the record in this 
action, the Board concludes that service connection for 
bilateral hearing loss is not warranted.  Although the 
veteran's service medical records reflect some bilateral 
hearing loss, the most recent medical evidence does not 
reflect a current hearing loss "disability" within the 
meaning of VA regulations.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993); 38 C.F.R. § 3.385.

The Board is unable to determine whether the graphical 
representation of the July 1996 audiometric testing 
represents a hearing loss "disability" pursuant to 
38 C.F.R. § 3.385.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  However, the Board notes that this case was remanded 
in January 1999 for the purpose of referring the July 1996 
test results to an audiologist for interpretation.  Upon VA 
examination dated in February 1999, the examiner noted that 
the July 1996 audiometric test results were of record.  The 
examiner noted an impression of normal hearing in both ears 
with a high frequency depression at 6000 and 8000 
frequencies.  The examiner also noted the veteran did not 
have a "disability" according to VA regulations.  

The veteran's claim is supported solely by his own 
contentions and testimony.  However, as stated by the Court, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, his lay 
assertions to the effect that he suffers from hearing loss 
have no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's contentions and testimony are 
relevant with regard to symptomatology, but are outweighed by 
the lack of medical evidence of a current hearing loss 
"disability" as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.

In the absence of competent medical evidence of a current 
diagnosis of a hearing loss "disability" within VA 
regulations, the veteran's claim is not well grounded and 
must be denied.  



ORDER

Service connection for bilateral hearing loss is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

